Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 12-17-2020. Claims 1- 20 have been amended. Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Croft, III (US 2014/0341394) in view of Choisel et al. (US 2018/0352324).
            Consider Claim 1, Croft III teaches  a method comprising: detecting(see fig.1(24)), by a speaker system(see fig. 1) including a diaphragm(see fig. 1(64)) and a sensor (se fig. 1(49)) disposed in proximity of the diaphragm, one or more boundaries(see fig.3(37b, 37a)) within a-proximity to the speaker system, wherein each detected boundary includes a surface that reflects sound(see fig. 1(26a)); determining a distance between the diaphragm and at least one boundary of the one or more detected boundaries(see fig.3(37b, 37a)); determining(see fig. 1(22)) a position of the speaker system with respect to the one or more detected boundaries(see figs 2-5A); autonomously adjusting(see fig. 1(22)), by the speaker system, an output of the speaker system based on the determined position and the determined distance(see figs 2-5A); and improving(see fig. 1(20)) a sound quality of the speaker system based on adjusting the output(see figs. 1-5a and paragraphs[0063]-[0078]); but Croft III does not explicitly teach a microphone.
     However, Choisel teaches a method comprising: detecting(see fig. 2), by a speaker system(see fig. 3) including a diaphragm(see fig. 2) and a microphone(see fig. 2(M0-M6)) disposed in proximity of the diaphragm(see fig. 2(S0 and paragraph [0038]), one or more boundaries within a-proximity to the speaker system(see fig. 2), wherein each detected boundary includes a surface that reflects sound; determining(see fig. 6) a distance between the diaphragm and at least one boundary of the one or more detected boundaries(see figs. 2-6 and paragraphs[0024]-[0027]); determining a 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Choisel into the teaching of Croft,III to provide An audio system embodiment includes a loudspeaker cabinet having at least one loudspeaker transducer and defining a longitudinal axis. Several microphones are distributed around the longitudinal axis, defining an array of microphones. A reference microphone is positioned in the loudspeaker cabinet, e.g., in a rear chamber of the at least one loudspeaker transducer. The audio system includes a processor and a memory having instructions that, when executed by the processor, cause the audio system to receive an audio signal from each distributed microphone and the reference microphone, and therefrom to estimate a direction, relative to the plurality of microphones, of a nearby, acoustically reflective surface.
      Consider Claims 2-4, Croft,III as modified by Choisel teaches  the method wherein  comprises comprising: computing an impulse response (IR) in a near field associated with the speaker system(In Choisel, see figs. 1-6 and paragraphs [0058]-[0072]); and the method further comprising: determining, based on the IR in the near field, one or more of a magnitude or a distance of one or more closest wave reflections, wherein the one or more closest wave reflections are from the at least one boundary of the one or more detected boundaries(In Choisel, see figs. 1-6 and paragraphs [0058]-[0072]); and the method further comprising: determining sound pressure level differences at the microphone along discrete frequencies; and identifying the at least one boundary of the 
   Consider Claims 5-7, Croft,III as modified by Choisel teaches the method further comprising: identifying an environment in which the speaker system is situated, based on the one or more detected boundaries, wherein the environment is one of a horizontal    surface, a vertical surface, a corner formed by two flat surfaces, or a corner formed by three flat surfaces (see figs. 1-5a and paragraphs[0063]-[0078]); and the method wherein the microphone is disposed in front of the diaphragm(see figs. 1-5a and paragraphs[0063]-[0078]); and the method further comprising: determining that the environment has less than a threshold sound quality level in association with the speaker system; and providing an audio or visual alert in response to determining that the environment has less than the threshold sound quality level in association with the speaker system(see figs. 1-5a and paragraphs[0063]-[0078]).
     Consider Claim 8, Croft III teaches  a speaker device(see fig. 2) comprising: a speaker driver(see fig. 2(18)) including a diaphragm(see fig. 2(64)); a sensor(see fig. 2(49)) disposed in proximity of the diaphragm; a memory storing instructions; and at least one processor that executes the instructions(see fig. 2 and paragraph[0147]) to:  but Croft III does not explicitly teach a microphone.
     However, Choisel teaches a speaker device(see fig. 2) comprising: a speaker driver (see fig. 2) including a diaphragm; a microphone(see fig. 2) disposed in proximity of the diaphragm; a memory storing instructions; and at least one processor that executes the instructions(see col. 4,  lines 30-49) to detect one or more boundaries within a proximity to the speaker device(see fig. 3); autonomously adjust(see fig. 3) an output of the speaker device based on the position and the determined proximity to the type of boundary for the one or more detected boundaries; and improve a sound quality of the speaker device based on adjusting the output (see figs. 1-3 col. 4 line 30-col.6, line 6).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Choisel into the teaching of Croft,III to provide An audio system embodiment includes a loudspeaker cabinet having at least one loudspeaker transducer and defining a longitudinal axis. Several microphones are distributed around the longitudinal axis, defining an array of microphones. A reference microphone is positioned in the 
      Consider Claims 9-11, Croft,III as modified by Choisel teaches the speaker device wherein the at least one processor further executes the instructions to: compute an impulse response (IR) in a near field associated with the speaker device(In Choisel, see figs. 1-6 and paragraphs [0058]-[0072]); and the speaker device wherein the at least one processor further executes the instructions to: determine, based on the IR in the near field, one or more of a magnitude or a distance of one or more closest wave reflections, wherein the one or more closest wave reflections are from the at least one boundary of the one or more detected boundaries (In Choisel, see figs. 1-6 and paragraphs [0058]-[0072]); and the speaker device wherein the at least one processor further executes the instructions to: determine sound pressure level differences at the microphone along discrete frequencies; and identify the at least one boundary of the one or more detected boundaries, wherein: the determined position of the speaker device with respect to the one or more detected boundaries is determined based on at least one threshold for the sound pressure level differences along discrete frequencies; the determined position is indicative of one of the following: the speaker system is free standing, the speaker system is within proximity to a wall, the speaker system is within proximity to a two-wall corner, or the speaker system is within proximity to a three-wall 
     Consider Claims 12-14, Croft,III as modified by Choisel teaches the speaker device  wherein the at least one processor further executes the instructions to: identify an environment in which the speaker system is situated, based on the one or more detected boundaries, wherein the environment is one of a horizontal surface, a vertical surface, a corner formed by two flat surfaces, or a corner formed by three flat surfaces(see figs. 1-5a and paragraphs[0063]-[0078]); and the speaker device, wherein the microphone is disposed in front of the diaphragm(see figs. 1-5a and paragraphs[0063]-[0078] and discussion above claim 1); and the speaker device of  wherein the at least one processor further executes the instructions to: determine that the environment has less than a threshold sound quality level in association with the speaker device; and provide an audio or visual alert in response to determining that the environment has less than the threshold sound quality level in association with the speaker device, wherein the microphone comprises one of an individual microphone or a microphone array including a plurality of microphones(see figs. 1-5a and paragraphs[0063]-[0078] and discussion above claim 1).  
      Consider Claim 15, Croft III teaches  a non-transitory processor-readable medium that includes a program that when executed by a processor(see fig. 2(22) and paragraph[0072]) performs a method comprising: detecting(see fig. 2), by the processor(see fig. 2(22) and paragraph[0072]), one or more boundaries within a-proximity to a speaker system(see fig. 2(12)) including a diaphragm(see fig. 2(64)) and a sensor(see fig. 2(49)) disposed in proximity of the diaphragm(see fig. 2(64)), wherein 
     However, Choisel teaches  a non-transitory processor-readable medium that includes a program that when executed by a processor(see fig. 6 and abstract) performs a method comprising: detecting, by the processor(see fig. 6(51) and abstract), one or more boundaries within a proximity to a speaker system including a microphone(see figs. 1-6 and paragraphs [0042]-[0063]); autonomously adjusting(see fig. 1,2, 6), by the processor(see fig.6(51)), an output of the speaker system based on position  and the determined proximity to the type of boundary for the one or more detected boundaries(see figs.1-5 and paragraphs[0024]-[0027]); and improving a sound quality of the speaker system based on adjusting the output(see figs. 1-6 and paragraphs [0042]-[0063]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Choisel into the teaching of Croft,III to provide An audio system embodiment includes a loudspeaker cabinet having at least one loudspeaker transducer and defining a 
      Consider Claims 16-18, Croft,III as modified by Choisel teaches Claim 16 (currently amended): The non-transitory processor-readable medium of claim 15, wherein the method further comprises: computing an impulse response (IR) in a near field associated with the speaker system(In Choisel, see figs. 1-6 and paragraphs [0058]-[0072]); and the non-transitory processor-readable medium wherein the method further comprises: determining sound pressure level differences at the microphone along discrete frequencies; determining, based on the IR in the near field, one or more of a magnitude or a distance of one or more closest wave reflections; and identifying the at least one boundary of the one or more detected boundaries, wherein:    the one or more closest wave reflections are from the at least one boundary; the determined position of the speaker system with respect to the one or more detected boundaries is determined based on at least one threshold for the sound pressure level differences along discrete frequencies; the determined position is indicative of one of the following: the speaker system is free standing, the speaker system is within proximity to a wall, the speaker system is within proximity to a two-wall corner, or the speaker system is 
     Consider Claims 19-20, Croft,III as modified by Choisel teaches the non-transitory processor-readable medium wherein the microphone is disposed in front of the diaphragm(see figs. 1-5a and paragraphs[0063]-[0078] and discussion above claim 1); and  the non-transitory processor-readable medium wherein the method further comprises: determining that the environment has less than a threshold sound quality level in association with the speaker system; and providing an audio or visual alert in response to determining that the environment has less than the threshold sound quality level in association with the speaker system (see figs. 1-5a and paragraphs[0063]-[0078]).

Response to Arguments
7.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

                                                                 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Crockett et al. (US 2015/0332680) is cited to show other related METHOD AND SYSTEM FOR AUTONOMOUS BOUNDARY DETECTION FOR SPEAKERS.

10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-06-2021